UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
FELIX ENCINAS et al.,         )
                              )
          Plaintiffs,         )
                              )
          v.                  )      Civil Action No. 08-1156 (RWR)
                              )
J.J. DRYWALL CORP. et al.,    )
                              )
          Defendants.         )
______________________________)

                          MEMORANDUM ORDER

     On April 26, 2010, the court issued and mailed to pro se

defendant Jose Luis Jimenez at his address of record an order

setting the initial scheduling conference for May 14, 2010 at

11:00 a.m. specifying that a party not represented by counsel is

required to attend.    Defendant Jimenez did not appear at the

initial scheduling conference on May 14, 2010.    Counsel for the

plaintiffs did appear and suggested that defendant Jimenez may

have a new address of Car Motion, 5747 Plank Road, Fredericksburg

VA 22405.

     An Order was issued directing defendant Jimenez to show

cause in writing by June 1, 2010 why sanctions should not be

imposed upon him for his failure to appear as ordered and warning

him that his failure to respond might result in sanctions being

imposed against him.    As his failure to defend this case could be

deemed a concession of liability, the Order also warned him that

failure to respond might result in entry of an order against him
                               - 2 -

finding him liable for each and every cause of action alleged in

the complaint.   A copy of that Order was mailed to defendant

Jimenez at both his address of record and the address suggested

by the plaintiffs.   Defendant Jimenez has not filed a response.

     Federal courts have the inherent authority to “enter default

judgment against a defendant in order to ‘prevent undue delays in

the disposition of pending cases and to avoid congestion in the

calendars of the District Courts.’”    Morrison v. Int’l Programs

Consortium, Inc., 240 F. Supp. 2d 53, 55 (D.D.C. 2003) (quoting

Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962)).

Justifications for imposing default judgment as a sanction for

misconduct include “(1) prejudice to the other party, (2)

prejudice to the judicial system requiring the district court to

modify its own docket and operations to accommodate the delay,

and (3) the need to sanction conduct that is disrespectful to the

court and to deter similar conduct in the future.”   Butera v.

District of Columbia, 235 F.3d 637, 661 (D.C. Cir. 2001)

(quotation marks omitted).   Defendant Jimenez’ conduct has

disrespected the Court, and has prejudiced the plaintiffs who

have been deprived by Jimenez’ nonfeasance of discovery to which

they are entitled.   Accordingly, it is hereby

     ORDERED that default judgment be entered as to defendant

Jimenez.   It is further
                               - 3 -

     ORDERED that defendant Jimenez pay the plaintiffs’ counsel’s

fees and costs incurred in attending the initial scheduling

conference on May 14, 2010.   Plaintiffs’ counsel are directed to

submit by July 6, 2010 an affidavit of fees and costs incurred in

attending the May 14, 2010 initial scheduling conference.     It is

further

     ORDERED that Jimenez and plaintiffs’ counsel confer and

submit by July 6, 2010 a joint status report and proposed order

proposing a schedule by which the case should proceed for

determining damages.   Should defendant Jimenez fail to

participate in conferring with the plaintiffs’ counsel, the

plaintiffs’ counsel shall submit their own status report and

proposed order.

     SIGNED this 18th day of June, 2010.



                                                /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge